Title: From George Washington to Trenton and Mercer County Magistrates, 6 January 1778
From: Washington, George
To: 



Gentlemen
Head Quarters [Valley Forge] Jany 6th 1778

I received your Letter of the 2d Instant pointing out the many inconveniencies that will attend Trenton & its Neighbourhood by Quartering the Light Horse there. Before this Step was determin’d on I made Enquiry of the Forage master Genl, who reported that plenty of Forage &Ca could be got convenient to the Town—my desire of adding in some degree to the Security of that Neighbourhood & the Public Property thereabouts was also an inducement to it, which, by your

Letter I observe you are of opinion, will have a contrary Effect, but in this I am satisfied you will find yourselves deceiv’d particularly when they will be aided by a Body of Infantry on that side Deleware, which probably may be the Case after some little time. My duty obliges me to Quarter the Horse in such places as can afford them the necessary Supplies during the Winter, & where they may at same time give some Cover to the Country.
If upon trial, Trenton is found not to answer these Intentions, such Change must take place as will most probably answer this purpose I am Gentlemen Your mo. Obed. servt.
